Title: To James Madison from John Strode, 20 June 1789
From: Strode, John
To: Madison, James


Culpeper 20th. June 1789
Desperate must be His circumstances—and Credulous the Man, who forsakes His Country & friends, to follow an Adventurer So Wild as Morgan, who does not even pretend to originate His scheme in Any Manner of Security, or from power or Authority, whatever. His proposals can have no influence on me. Am Nevertheless most humbly thankfull my Good Sir for Your kind Condescention and trouble in the Matter—more, infinitely, than I could with Reason expect—to draw Your Attention from public Matters of highest importance—whose Magnitude in point of Comparison, wd. Reduce, not only me, but Colo. Morgan Himself, with all His Sufficiencey, to an Atom, too Small for Occular discovery. His scheme, or any thing He can do, will not in the least effect the Public. If those Lands are Rich healthy and well Scituated for Trade &c, They will be Peopled Cultivated and improved. To what State or Nation they are here after to belong, Local circumstances unavoidably decide. I believe that the boundary Line between Spain and the United States of America, cannot long Remain where it is, and that the first Settlers on those Lands, will be confirmd in their possessions, by the Governmt. that may next take place over them, which will Grant them also, all the priveledges and immunitys in Common with their other Citizens. But why they are to pay this projector ⅛ of a Dollar ⅌ Acre, or how He is to protect them or make good His Other engagements, does not Appear. I Shall not add to the Number of His Vassals. Yet Sir have some times Seriously Contemplated, an Advantage wh. I might in A New Country derive to my self & Children from the experience and Mechanical knowledge I possess—particularly in all the different branches of Manufa[c]toring Iron, from the taking it out of the earth, through each State and process untill Converted into every devise, in which Potmetal, Bar Iron & Steel can be made usefull; from the largest to the Minutest Article, and the Construction of every Water works and Machinery Necessary thereto. The uncultivated Country to the Westward, present a Large field (as Yet unexplored, or at least not properly Scrutinized) for the founding, in some part or other thereof, a General Iron Manufactory, to public utillity, but more especially to the private emollument of the Owner, or Owners. And altho’ I never intend to be concernd in the Conduction or prosecution of Such a works, but under the Auspices of Government, Yet have no Manner of pecuniary Assistance or exclusive priveledge to Ask, for indeed I think all Such Grants are founded in unequallity and Injustice, and tend to destroy or Subvert the Very purposes they were Designd to Aid and promote. Some Cases might be instanced, of the forward & presuming, who have but very Superficial and confused Ideas of Mechanism, pushing importunately on Legislative Bodys, who in Order to encourage usefull Arts & Sciences, in the plenitude of their Zeal for public good, Grant them exclusive Rights & priviledges to some particular Branch’s of business, and that to the Determent of Others who are thereby prevented or deprived of the exercise of their Abilitys. That it is Right to Reward Genius (to Such as will Receive it) I will not dispute. He that invents any usefull Machinery, or improves on the invention of another, will Recieve the Gratuity of the Public, without envy from me; but it ought to be in Some gift, or Reward, which cannot press unequally on any other Individual, nor deprive Him of the effects of His Own ingenuity, nor tend to Cramp the Genl. enterprising Spirit of Contrivance, where ease and Advantage may be Derived. As to my Self Such an extensive Manufactory as I have in View, it would be absolutely Necessary that those therein Concernd, possess the power of Regulating Subsidiary or bye Laws, within the pale of their Own Comunity, So far as Respe[c]t One Another for the peace, good order and benefit of the whole, with Out internal police they never could be kept together, to the prosecution of the Work, to public Utillity, or to advantage or benefit of themselves &c. With this Small priviledge (which could effect no man but those which Voluntarily and Spontaneously of themselves made and enterd into the Compact) I will Venture to Say, That All Manner of Hardwares can be furnishd, any Quantity, to as high Perfection, and full as Cheap as they can be imported, for Ready Cash, from any part of Europe. However absolutly Necessary Such a priviledge may be for Carrying on Such works, I know not where to apply for it, untill Some of the New States be more Regularly form’d & Organized.
Such a tedious incoherent Scrawll, I am well aware Ought to have been introduced by a formal apologie, with the Art of which, I am unacquainted, and therefore Chuse my Worthy Sir to Relye on Your goodness, only, for pardon.
I am glad that Such harmony and Liberallity prevails in Congress, all Ranks and Orders of people in these parts are pleasd with the New governmt., even those that were Once opposed to it Seem Now to presage Very happy consequences therefrom.
May God of His infinite merceys inspire Your Councils to the Completion of the best & most Salutary System of Politicks of Laws & Government, is the fervent prayer of Sir Your most Obedient and most Obliged Hble Sert.
John Strode
If indeed my Good Sir You are pleased to honor me with any further Correspondance, or Commands whatever, please do not order the Letter to Care of any one—by that means I was deprived of the felicity of Receiving Your last till A few days past. Whereas my Clerks, or the Clerks or Assistants, of My frd Vernon call weekly at the post office in Fredericksbg for my Letters &c.
